           Case 1:21-cv-01726-LGS Document 37 Filed 08/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ANGELA PALUMBO,                                              :
                                              Plaintiff,      :
                                                              :   21 Civ. 1726 (LGS)
                            -against-                         :
                                                              :        ORDER
 FASHION INSTITUTE OF TECHNOLOGY,                             :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge et al.:

        WHEREAS, on August 19, 2021, Plaintiff filed a pre-motion letter requesting a 45-day

extension of fact discovery. Dkt. No. 35.

        WHEREAS, on August 20, 2021, Defendant filed a pre-motion letter in anticipation of a

motion to compel Plaintiff to appear for a deposition and a motion to impose sanctions for

Plaintiffs’ failure to appear for her deposition on August 20, 2021. Dkt. No. 36. It is hereby

        ORDERED that the parties’ deadline to complete fact discovery is extended to October

4, 2021. It is further

        ORDERED that by August 25, 2021, Defendant shall inform Plaintiff in writing whether

there are any further documents outstanding and to be produced. It is further

        ORDERED that by August 30, 2021, the parties shall file a joint letter with dates certain

for any remaining depositions. The parties also shall raise any objections to the depositions

occurring either remotely or in-person at that time. It is further

        ORDERED that Defendant’s motion to compel Plaintiff to appear for a deposition and

Defendant’s motion for sanctions is denied without prejudice to renewal after the parties meet

and confer.

        A civil case management plan and scheduling order setting a discovery schedule will
         Case 1:21-cv-01726-LGS Document 37 Filed 08/23/21 Page 2 of 2




issue separately. The Clerk of Court is respectfully directed to close the motions at Docket Nos.

35 and 36.

Dated: August 23, 2021
       New York, New York




                                                2
